Citation Nr: 0311375	
Decision Date: 06/03/03    Archive Date: 06/10/03	

DOCKET NO.  97-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

This matter was previously before the Board and in September 
2000 the case was remanded to the RO for further development.  
The case has since been returned to the Board and is now 
ready for appellate review.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by an unappealed RO rating action dated in August 
1993.

2.  Evidence received subsequent to the August 1993 rating 
decision is either cumulative or it does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e. whether an acquired psychiatric disorder 
was incurred in or aggravated by service or in the case of a 
psychosis can be presumed to have been incurred therein); and 
when considered with all the evidence both old and new, it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the August 1993 rating decision 
that denied the veteran entitlement to service connection for 
an acquired psychiatric disorder, which is final, is not new 
and material and the claim for the benefit is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board observes that the recently enacted law and 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which part, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159(b) (2002).  

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, in the appeal rating decision, the statement 
of the case, supplemental statement of the case and 
correspondence with the veteran, the veteran and her 
representative have been notified of laws and regulations 
governing the veteran's request to reopen her claim for 
service connection for an acquired psychiatric disorder and 
the reasons for the determination made regarding her 
application.  Moreover the VA has informed the veteran by 
correspondence, to include correspondence dated in November 
2002, of the evidence needed to be submitted by her to 
prevail on her claim and she has been offered assistance in 
obtaining the relevant evidence.  Furthermore, the RO has 
made reasonable efforts to obtain all available relevant 
records identified by the veteran.  There is essentially no 
identified evidence that has not been accounted for, and the 
veteran and her representative have been provided with an 
opportunity to submit additional argument and evidence.  
Thus, on review of the record, the Board is satisfied that 
the veteran has received adequate notice and that information 
and evidence necessary for a fair adjudication of the issue 
on appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal 
without further development or remand to the RO poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder is 
ready for appellate review.  

New and Material Evidence 

At the outset, the veteran is seeking to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, which was previously denied by the RO in August 
1993.  In March 1996 the RO received a hospital summary 
report shows treatment provided to the veteran for a schizo-
affective disorder, which was viewed by the RO as an 
application requesting that her claim for an acquired 
psychiatric disorder be reopened.  Thus, the veteran's 
application to reopen her previously denied claim was 
initiated prior to August 29, 2001, the effective date of the 
amended Section 3.156, which redefines the term "material 
evidence" for the purpose of determining whether a previously 
denied claim can be reopened.  Compare 38 C.F.R. § 3.156(a) 
(2002), with 38 C.F.R. § 3.156(a) (1996 & 2001).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); 
see also 66 Fed. Reg. 37, 953, VAOPGCPREC 11-97 (1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments of 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended version of 38 C.F.R. § 3.156 does 
not apply to the veteran's August 1998 application to reopen, 
which is discussed below.

In August 1993, the RO denied service connection or an 
acquired psychiatric disorder because there was no evidence 
that the veteran incurred or aggravated a psychiatric 
disorder on active duty and because there was no evidence 
that a compensably disabling psychosis was manifested within 
the first post service year.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  Since the veteran did not perfect an appeal to 
this adverse determination by the RO, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302. 

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, a claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purposes of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of her claim on any base.  In this case the RO 
decision in August 1993.  See Hickman v. West, 12 Vet. App. 
247, 251 (1999).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Furthermore, where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 3, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within the first post service year, it will be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
This presumption may be rebutted by affirmative evidence to 
the contrary.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The evidence on file at the time of the August 1993 rating 
decision consisted of the veteran's service medical records, 
and copies of VA inpatient and outpatient treatment records 
to include multiple hospital discharge summary reports 
related to evaluation and treatment provided to the veteran 
between March 1989 and April 1993 at various VA medical 
facilities.  

The veteran's service medical records are negative for 
findings and/or diagnosis of any acquired psychiatric 
disorder.  Service medical records do reveal that the veteran 
was referred to a mental health clinic in May 1980 for an 
evaluation by a service department defense counsel in 
connection with pending action involving nonjudicial 
punishment under Article 15 of the Uniform Code of Military 
Justice, and her then pending administrative separation from 
service.  On this evaluation it was noted that the veteran 
had experienced difficulty in adjusting to the military 
lifestyle and has had problems maintaining Air Force 
standards of behavior and performance.  It was also noted 
that the veteran's personal history presented a longitudinal 
pattern of impulsiveness, immaturity and failure to see life 
tasks through to their conclusions.  It was noted that as a 
result of psychological testing, clinical interview and 
psychosocial history it was determined that the veteran has 
characterological features as described and does not have any 
evidence of a psychosis or neurosis.  Mixed personality 
disorder with features of immaturity, impulsiveness, and 
passive-aggressiveness leading to significant conflicts with 
authority structures was the diagnosis rendered.  It was 
added that the veteran's current psychological profile and 
history of characterological responses made her successful 
adjustment to the authoritative structure of the military 
lifestyle quite doubtful.  It was concluded that an 
administrative separation would benefit both the individual 
and the Air Force.  On the veteran's June 1980 medical 
examination for service separation no psychiatric abnormality 
was identified on clinical evaluation of the veteran.

The post service VA clinical records show that the veteran 
was initially hospitalized by VA beginning in March 1989 as a 
result of a "24-hour warrant" reported to be related to 
behavior that included an inability to control herself, 
acting combatively and threatening to jump out of a moving 
vehicle.  Summary reports of VA hospitalization thereafter 
show multiple periods of VA hospitalization from July 1989 to 
April 1993 for Axis I diagnoses of polysubstance abuse, a 
personality disorder, general anxiety disorder, alcohol 
dependence, and a bipolar disorder.  A psychological 
assessment during a period of hospitalization in November 
1992 noted that the veteran reported that she prefers to use 
alcohol but that she has used numerous other substances in 
the past to include IV cocaine from about age 21 to about age 
27.  She said that prior to that she had begun using alcohol 
at about age 8 and drinking with some regularity since age 
12.  It was noted that she had two reported hospitalizations 
in 1988 for drug abuse and that this had apparently led to 
substance abuse treatment.  It was further noted that she was 
hospitalized again in the end of 1990 where she remained for 
nine months and was treated with Lithium Carbonate.  It was 
noted that the veteran had personality traits that were 
significant for avoidant, dependent, histrionic and passive-
aggressive.  It was also noted that the veteran showed 
indications of serious personality disturbance with regard to 
borderline behavioral patterns that are characterized by 
intense mood swings and emotional instability.  It was 
concluded that the veteran had a long history of emotional 
instability and anti-social behavior patterns and was 
apparently a conducted disorder prior to her substance abuse.  

On the basis of the evidence described above, the RO in 
August 1993 determined that the veteran's acquired 
psychiatric disorder was not demonstrated to have been 
incurred in or aggravated by service or manifested to a 
compensable degree within the first post service year such as 
to establish a presumption of incurrence therein.  

The evidence submitted since the August 1993 rating decision 
consists of VA outpatient treatment records compiled between 
June 1996 and October 1997, summaries of VA hospitalizations 
on multiple occasions between December 1995 and October 1998 
and a report of a mental disorder examination provided to the 
veteran in October 1995.  The medical records show that the 
veteran has continued to receive predominantly inpatient 
treatment approximately three times per year between 1995 and 
1998 for evaluation and treatment for the conditions noted 
above as well as for other conditions affecting her mentation 
to include continuous crack dependence, dementia secondary to 
a head injury, and ethanol dependence as well as a schizo-
affective disorder diagnosed on VA hospitalization in July 
1996.  On her mental disorder examination in October 1995 the 
veteran reported that she sustained a head injury in service 
as a result of a motor vehicle accident, was hospitalized in 
service 2 to 3 days, and then returned to full duty.  She 
also reported that she was sent to a psychiatrist in service 
and that the "next thing I knew, I was discharged."  She 
reported that after service she drifted around and was 
hospitalized frequently as a result of being picked up on the 
streets in a drunk and disorderly condition.  

These records do not when viewed in the aggregate tend to 
indicate in any way that the veteran's current acquired 
psychiatric disorders had their onset in service or that any 
diagnosed psychosis was manifested within the first post 
service year.  Instead they merely reflect that the veteran 
currently suffers from a number of psychiatric disabilities 
as well as problems with polysubstance abuse for which she 
has continued to receive treatment many years after service.  
Hence, it is well to observe that the United States Court of 
Veterans Appeals for Veterans Claims has held the records of 
treatment many years after service that do not indicate in 
any way the conditions are service connected are not new and 
material upon which a claim can be reopened.  See e.g., Cox 
v. Brown, 5 Vet. App. 95 (1993).  

To the extent that the veteran has asserted in her 
substantive appeal that her psychiatric problems began in 
service, the Board observes that the veteran's hypothesizing 
as to the etiology of her multiple psychiatric conditions 
when not supported by any medical authority are of no 
probative value.  Thus, while to some extent her statement 
may be new, it is not material evidence.  Lay statements of 
medical causation do not serve as a predicate to reopen a 
claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board concludes that the evidence since the 
August 1993 decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) (1996 & 2001), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  The appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, the appeal is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

